Spencer, J.
The court properly refused the trial by jury, and on motion of plaintiff struck out the claim of damages in reconvention. The law does not allow damages against a party who resorts to legal process, unless it is proved to have been malicious, which is not the case here, or unless he has abused some of the conservatory remedies provided by law. A suit by petition and citation for ejection from property with prayer that after th§ hearing, judgment be rendered, is no ground for a claim in damages, and the court properly disregarded it and refused to call to jury to try it. The trial of ejection suits must be summary. Rev. Stats., secs. 2155-2165; Code Prac., Art. 57; Wallace v. Smith, 8 Ann. 376.
The defendant had no earthly right to the possession of the plantation except that derived from and under leases from Prudhomme. It is mere play upon words to say there was no lease for 1876 and 1877 because there had been no formal renewals of the lease after 1873. The law renewed the lease annually by reconduction, by tacit consent of the parties implied from their acts. Three questions are answered affirmatively by the record. Is defendant a lessee? Has the lease expired? Was due notice to vacate given? This was sufficient, there being no demand for rents.
The suit by the heirs was filed in January. An administrator was not appointed till May, and is one of the heirs. He was permitted on motion to become a party to the suit, which does not appear to have *376been served, but the defendant answered after the administrator had thus been made a party. If the heirs were without capacity to prosecute the suit after the appointment of an administrator (upon which we express no opinion) it is too late to object to the mode by which the administrator became a party, all the subsequent proceedings having been conducted contradictorily with him, and even the appeal of defendant being served on him alone.

Judgment affirmed.